                                          Case 5:17-cv-03579-SVK Document 106 Filed 08/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRISTINA MENDOZA,                                   Case No. 17-cv-03579-SVK
                                   8                    Plaintiff,
                                                                                             ORDER REQUIRING JOINT STATUS
                                   9              v.                                         REPORT AND SETTING STATUS
                                                                                             CONFERENCE
                                  10     PACIFIC GAS & ELECTRIC COMPANY,
                                         et al.,                                             Re: Dkt. No. 105
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          As discussed at the August 4, 2020 status conference and in this Court’s subsequent order

                                  14   (Dkt. 104), the Court requires a plan for bringing this matter to mediation in a timely fashion. The

                                  15   status report submitted by the Parties (Dkt. 105) is inadequate.

                                  16          PG&E is to respond to the list of proposed mediators no later than August 14, 2020.

                                  17   Additionally, by August 18, 2020, the Parties are to file a joint status report containing: (1) a

                                  18   detailed plan for mediation, including a process for selection of a mediator if one is not yet agreed

                                  19   upon and with the Court’s assistance if necessary; and (2) a list of discovery, if any, that is to be

                                  20   completed in advance of mediation with a timetable for completion of that discovery.

                                  21          This matter is set for a further status hearing on August 25, 2020 at 10:00 a.m.

                                  22          SO ORDERED.

                                  23   Dated: August 12, 2020

                                  24

                                  25
                                                                                                      SUSAN VAN KEULEN
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
